                Case 5:21-po-00221-MLC Document 3 Filed 05/07/21 Page 1 of 1




The redacted version of the following U.S. District Court violation notice is not available:

Location Code        Violation Number Officer                                                  Date of Offense
WYNP       E1057370   ZEID                                                                     05/03/2021
THE CHARGE ON THE VIOLATION NOTICE
Offense Charged      Offense Description
36CFR4.22(b)(3) UNSAFE OPERATION
Defendant Name
HESS, NIKKI S
Initial Court Appearance
MANDATORY - You must appear in court
Court Address                                                                                       Date/Time
US DISTRICT COURT                                                                                   06/23/2021
YELLOWSTONE JUSTICE CENTER                                                                          09:00 AM
105 ALBRIGHT AVE, ATTN KAREN
YELLOWSTONE N P, WY 82190
